Case 2:16-md-02744-DML-DRG ECF No. 705-2, PageID.31240 Filed 02/12/21 Page 1 of 10




      Exhibit A
Case 2:16-md-02744-DML-DRG ECF No. 705-2, PageID.31241 Filed 02/12/21 Page 2 of 10




                                                     MANNARINO, MICHAEL
                                                                             VS
                                                                    FCA US LLC
                                                             16-MD-02744-DML-DRG




   IN THE UNITED STATES DISTRICT COURT
   EASTERN DISTRICT, SOUTHERN DIVISION



           REQUESTOR:    MICHAEL R. WILLIAMS ESQ.
                         (BUSH, SEYFERTH & PAIGE, PLLC)




     NAME ON RECORD      MICHAELJ. MANNARINO

                A/K/A

            DEPONENT     NEW YORK POLICE DEPARTMENT - PRECINCT 69

           TREATED BY

                FILE #


          FURNISHING     RECORDS


     CONTENTS/MEDIA      RECORDS- DIGITAL (1)




  COPIES ORDERED BY:




  RECORDS DEPOSITION SERVICE                                    JOB#:   159413-8
  Case 2:16-md-02744-DML-DRG ECF No. 705-2, PageID.31242 Filed 02/12/21 Page 3 of 10
                     !<

                                                                                       RECORDS DEPOSITION SERVICE
                                                                                             MIDWEST PROCESSING CENTER
                                                                                P.O. BOX 5054 • SOUTHFIELD, Ml 48086-5054
                                                                                       P: (248) 357-3330     F: (248) 357-3337
                     PQ«t!                                                                                 INFO@RECDEP.COM



                                                   CONFIRMATION STATEMENT


       TO:           ATTN: SUBPOENA COMPLIANCE                                                                M
                     NEW YORK POLICE DEPARTMENT - PRECINCT 69


                     9720 FOSTER AVE.
                     BROOKLYN NY 11236



                      RDS JOB#: 159413-8 RUSH

                          DUE DATE: JUNE 7, 2019

                      CASE NAME: SEE ATTACHED SUBPOENA FOR COMPLETE CASE CAPTION.

                    CASE NUMBER: 16-MD-02744-DML-DRG

             NAME ON RECORD: MICHAEL J MANNARINO




                                JOB#:   159413-8     RUSH
                                 DUE:   06-07-2019
                                                                               Q    USE ADDRESS LABEL PROVIDED
 RECORDS DEPOSITION SERVICE, INC.
                                                                               Q    FAX TO: 248.357.3337
 P.O. BOX 5054
 SOUTHFIELD, Ml 48086-5054                                                          EMAILTO: !NFO@RECDEP,COM



           iiIImIiMiiiIiiIiiIIiiIiIhIiiIiIh iIImiII



                                   PLEASE SIGN AND RETURN WITH THE REQUESTED INFORMATION.

                                              YOUR PERSONAL APPEARANCE IS NOT REQUIRED.

       BY SIGNING BELOW, I HEREBY CONFIRM THAT ALL REQUESTED RECORDS HAVE BEEN SUBMITED. *




       CUSTODIAN OF THE RECORDS
                                                                                          7
                                                                DATE                  NUMBER OF PAGES/FILMS/PHOTOS


       * PLEASE NOTE:        IF THE FOLLOWING INFORMATION WAS REQUESTED ON THE ATTACHED SUBPOENA AND IS NOT IN YOUR
                             POSSESSION, PLEASE CHECK THE APPROPRIATE BOX(ES) BELOW AND STATE THE REASON.


                                NOT AVAILABLE - PLEASE PROVIDE REASON OR INDICATE LOCATION WE SHOULD CONTACT

        RECORDS
       BILLINGS
       PHOTOS
       FILMS
       BETTER COPIES

RDS-FOPMS - C102A
             Case
              .>• •I*"'
                         2:16-md-02744-DML-DRG
                        Page X of 6 Pages        ECF No. 705-2, PageID.31243 Filed 02/12/21 Page 4 of 10
                                              New York State Departme                                                                                          nt of Motor Vehicles
                                Precinct
                                                                                           POLICE ACCIDENT REPORT (NYC)
                                  069
                                                                                                                                   MV-104AN {7/11)
                               Accident No.                                     Complaint                                                                                                                                                                                                                     11
                                MV-2017-069-000258 lUmber
        T                                                                                                                                              0          AMENDED REPORT
                Accident Date
                                                                                     Day of Week                     MilitaryTlme                        No. of                No. Injured             No. Killed
                        Month               Day        Year                                                                                              Vehicles                                                        Not Investigated at Scene f/1                  Left Scene       Police Photos          20
                    2               15                 2017                      WEDNESDAY                           15 i 20                               2                   o                          1              Reconstructed L ~l                                              I | Yes [7} No
                                                                      VEHICLE 1
                VEHICLE i- Driver
                                                                                                                                                                       E VEHICLE 2                        BICYCLIST              PEDESTRiAN                     OTHER PEDESTRIAN
        2       License ID Number                                                                                                               State of Lie.             VEHICLE 2- Driver
                                                  285783783                                                                                                                                                                                                                                State of Lie.
                                                                                                                                                NY                         License ID Number
                Driver Name -exactly                                                                                                                                                                                                                                                                            21
                                                                                                                                                                          Driver Name -exactly
                as printed on license MAJJNARXNO,                               MICHAEL                                                                                   as printed on license
                Address (/ncfude Number & Sireei)
                                                                                                                                                      Apt. No.            Address (Include Number & Street)
                    164-36                                                                                                                                                                                                                                                                     Apt, No.
                                         92       STREET
                City or Town
                                                                                               State                  Zip Code              .                          City or Town
                QUEENS                                                                                                                                                                                                                                  State                   Zip Code                      22
                                                                                            NY                        11414
        3       Date of Birth                             Sex         Unlicensed           No. of                                  Public                              Date of Birth
    T               Month          Day        Year                                                                                                                                                                Sex           Unlicensed          No. of
                                                                                           Occupants                               Property                 i—i                                                                                                                      Public
                                              1340 [ M                                                                                                                     Month         Day         Year
                8                 20                                                       i                                       Damaged                  LJ
                                                                                                                                                                                                                                                    Occupants                        Property
                Name-exactly as printed on registration                                                                                                                                                                                             o                                Damaged
                                                                                                             Sex      Date of Birth
                                                                                                                                                                       Name-exactly as printed on registration
                                                                                                                          Month        I        Oay                                                                                                             Sex      Date of Birth
                                                                                                                                                        I Year
                MANNARINO,                            MICHAEL                                                M                                                                                                                                                           ' Month         Day       Year
                                                                                                                      8                    20               1940       ELAN,                 KENYA
                Address (Include Number & Street)                                                                                                                                                                                                               U
                                                                                                         Apt. No.     Haz.                        Released             Address (include Number & Street)
        4                                                                                                                                                                                                                                                 Apt. No,       Haz.                  Released         23
                164-36                                                                                                Mat
                                        92        STREET                                                                                                                                                                                                                 Mat.
    1                                                                                                                 Code                                             5935              SHORE PARKWAY                                                                                                       i
                City or Town                                                                       Stats
                                                                                                                                                                                                                                                                         cods
                                                                                                                             Zip Code                                  City or Town
                QUEENS                                                                             NY                 11414
                                                                                                                                                                                                                                                          State         Zip Code
                                                                                                                                                                       BROOKLYN
                Plate Number                          State of Reg. Vehicle Year & Make
                                                                                                                                                                                                                                                          NY
                                                                                                                    Vehicle Type                      Ins. Code Plate' Number                                                                                                                                 24
                                                                                                                                                                                                              State of Reg. Vehicle Year & Make
                AJB1337                                                                                                                                                                                                                                                 Vehicle Type           Ins, Code
                                                      NY               2015              JEEP                       SEDAN                                                                                                                                                                                    5
                                                                                                                                                      11               HPF8245                                NY                2013           NISSAN
             Ticket/Arrest                                                                                                                                                                                                                                              SEDAN                  328
    i                                                                                                                                                                  Ticket/Arrest
             Numbers)
                                                                                                                                                                       Number(s)
             Violation
                                                                                                                                                                      Violation
             Sections)
                                                                                                                                                                       S&ctionfs)
                         Check if involved vehicle is:                                                   Check if involved vehicle is;
                                                                                                                                                                                             Circle the diagram below that describes the accident,                                                           25
    e
                V
                         Bmore '^an inches
                         Qmore than 34 feet    wide;                                                      more than 95 inches wide;                                                          diagram in space #9. Number the vehicles.
                                                                                                                                                                                                                                                   or draw your own
                                                                                                                                                                                                                                                                                                             15
    1                                       long;                                           V            more than 34 feet long;
             E              operated with an overweight permit;                             E
                                                                                                                                                                                             Rear End               Left. Turn         Right Angle               Right Turn
                                                                                                          operated with an overweight permit;                                                                                                                                      Head On
             H              operated with an overdimension permit.
                I                 VEHICLE 1 DAMAGE CODES
                                                                                            H
                                                                                               I
                                                                                                          operated with an overdimension permit.
                                                                                                             VEHICLE 2 DAMAGE CODES
                                                                                                                                                                                     — Sideswipe
                                                                                                                                                                                                                    ,^
                                                                                                                                                                                                                    Left Turn
                                                                                                                                                                                                                                                                                   7.

    7        C Box 1 - Point of Impact                                  1            2 .    **           Box 1 - Point of Impact                                      1              2       (same direction)
                                                                                                                                                                                                                                                                 Right Turn        Sideswipe                 26
                L       Box 2 - Most Damage                                                                                                                                                                                                                                        (opposite
    1                                                                 11         11         L         Box 2 - Most Damage                                                                                                                                                                                    10
                                                                                                                                                                  6            7                                         Y,
                E       Enter up to three                        3                   5      E            Enter up to three                             3              4              5
                                                                                                                                                                                             2.
                                                                                                                                                                                         ACCIDENT DIAGRAM
                                                                                                                                                                                                                    SL                iu                         kjL               8.
t                       more Damage Codes
                                                                                                      more Damage Codes
                1
                        Vehicle     By                                                                                                                                                                                                                                                                       27
                                                                                                      Vehicle        By
                        Towed;                                                                        Towed;                                                                                                                                                                                                2
                                    To                                                                               To

                    VEHICLE DAMAGE CODING:                                                                               4                       5                                           DIAGRAM ATTACHED ON SUBSEQUENT
                                                                                                                                                                                                                                                                                          PAGE
                    1-13. SEE DIAGRAM ON RIGHT.                                                            /r                      \—!_/j                                        '           2     SIDE            SWIPE           (SAME DIR)                            I
                        14. UNDERCARRIAGE                        17. DEMOLISHED                      2                                           13
                        15. TRAILER                              18. NO DAMAGE                                                                                                               9.                                                                                                            WW
                        16. OVERTURNED                           19. OTHER
                                                                                                     , I                           /              I         SI                   6
                                                                                                                                                                                                   Cost of repairs to any one vehicle will be more than $1 000.
                                                                                                                                                                                                                                                                                                           1
                                                                                                                       12                        11                   14                 |        | Unknown/Unable to Determine              |/1 Yes    ) | Mo
                Reference Marker                                                                                                                                                                                                                                                                           _„
                                                  Coordinates (if available)               Place Where Accident OccurredO BRONX
                                                                                                                                [ZlKINGS                                                                                  NEW YORKQ QUEENS                                         RICHMOND
                               T       T          Latitude/Northing;
                                                                                           Road on which accident occurred 9714 SEAVIEW AVENUE
                                                      40.634033
                                                                                                                                                                                                                  (Route Number or Strest Name)                                                              29
                                                                                           at 1) intersecting street
                            4                     Longitude/Easting:                                                                                                                                 (Route Number or Street Name)
                                        i                                                  or 2)
                                                                                                                               n                      as
                                                      -73.88933                                                                I       IE             QW of
                                                                                                         fast                                                                                      fMileposi. Nearest Internetting Route Numbar or Street
            Accident Description/Officer's Notes AT                                                                                                                                                                                                       Namal
                                                                                 TPO        OPERATOR                          OF           VEHICLE                         1   STATES                HE           DOES     NOT         REMEMBER                       WHAT
                                                                                                                                                                                                                                                                                                            30
            HAPPENED,                         BUT HIS                 DRIVER SIDE                            DOOR COLLIDED                                       INTO VHEICDE                                 2    WHICH WAS                   PARKED AND
            UNOCCUPIED.                               A/O ARRIVED TO LOCATION AND OBSERV
                                                                                         ED OPERATOR OF VEHICLE 1 ON THE FLOOR
                                                                                                                               IN                                                                                                                                                                          USE
            FRONT                  OF       HIS        VEHICLE.                  VEHICLE                                                                                                                                                                                                                   COVER
                                                                                                                                                                                                                                                                                                            0VE
                                                                                                                1   WAS            IN           REVERSE.                       OPERATOR OF VEHICLE                                                                                                         SHEET
                                                                                                                                                                                                                                           1       WAS ALERT AND
            CONSCIOUS                         AT       THE           SCENE AND                     HAD NO VISIBLE                                        INJURIES
                    8              9                        10                  11         12              13         14               15              16        17         BY
                                                                                                                                                                                         BUT
                                                                                                                                                                                             TO
                                                                                                                                                                                                     COMPLAINED
                                                                                                                                                                                                     18
                                                                                                                                                                                                                                    OF PAIN TO                          TORSO.
                                                                                                                                                                                                                                                                                                           P
    A A     I                                                                                                                                                                                                                   Names of all involved                              Date of Death Only
                           1                      X                         3            76
    L __                                                                                                 M           X             X              6                                      7103                     MANNARINO,                       MICHAEL                           02/15/2017
    I
    N

    O


    E
    D
        Officer's Rank
                                                                                                                         Tax ID No.                        NCIC No. Precinct                          Post/Sector
            and                                                                                                                                                                                                           Reviewing            .                             Date/Time Reviewed
        Signature 1               POM                                                                                                                                                                                     Officer

        Print Name                                                                                                       951435                             03030                069                                                                                         02/16/2017
                                                                                                                                                                                                                           SGT         LAUREN                       J                               09:53
        in Full             SHELDON                   J    WHITE
                                                                                                                                                                                                                           ODESSA



                                                                                                                                                                                                                                                                                                 001
                                                                                                                                                                                                                                                                                                 001
        Case 2:16-md-02744-DML-DRG ECF No. 705-2, PageID.31244 Filed 02/12/21 Page 5 of 10
                                                                                                                                                                                                                *•   f




                                                             persons killed or injured must correspond with letter designation on front), v.
PERSONS KILLED OR INJURED IN ACCIDENT (Letter designation of                                           First                         M.I.
                                                            First                                   M.I.        Last Name
A Last Name

MANKARINO                                MICHAEL
                                                                                                               Address
Address

164-36           92 STREET QUEENS NY 11414                                                                                                                            Telephone {Area Code)
                                                Telephone (Area Code)                                          Date of Birth
Date of Birth                                                                                                        Month           Day                Year
      Month            Day             Year                                                                                                                           (            )
S                 20           1940             <                    >                                                                                                                                               M.I.
                                                                                                                                                                           First
                                                            First                                  (MX          Last Name
 Last Name

                                                                                                               Address
Address


                                                                                                               Date of Birth                                          Telephone (Area Code)
 Dale of Birth                                  Telephone (Area Code)                                                                Day                    Year
                                                                                                                      Month
       Month           Day             Year
                                                i                   i                                                                                                 Ix           i
                                                            First                                   M.I.
 Last Name                                                                                                      Highway Dist. at Scene?        I lYesl/lNo
                                                                                                                Name:
 Address

                                                                                                                                                                                            Shield No.
 Date of Birth
                                                    Telephone (Area Code)
       Month           Day             ~SiF
                                                    {                    }

                                                       CATION CARD, EXPIRATION DATE (IN ALL CASES), AND VIN.
 ENTER INSURANCE POLICY NUMBER FROM INSURANCE IDENTIFI
                                                                                                                Vehicle N0.2
 Vehicle No, 1

                                                                                                                Expiration Date                         :
 Expiration Date

                                                                                                                VIN                    1M4AL3AP8DC2 30498
 VIN                    1C4 RJFBG8FC2 07082


 WITNESS (Attach separate sheet, if necessary)                                                                                                                                              Phone
                                                                                                    Address
 Name




                                                                                                                                                                                                                            '4


  DUPLICATE COPY REQUIRED FOR:

  PI Dept. of Motor Vehicles                                                 Motor Transport Division                 [~l NYC Taxi & Limousine Comm. Q Other City Agency
                                                                                                                               (if a Licensed taxi or limousine                        (Specify)
        (if anyone is killed/injured)                                    (P.D. vehicle involved)
                                                                                                                               involved)

        Office of Comptroller                                  I~1 Personnel Safety Unit                   '                   Highway Unit
        (if a City vehicle involved)                                         (if a P.D. vehicle involved)

                                                                                                       aided person is unidentified, list Missing Person Squad member who
  NOTIFICATIONS:             (Enter name, address, and relationship of friend or relative notified, if
  was notified. In either case, give date and time of notification.)




                                                                                                                                                                          )
                                                                                                                 OWNER OF PROPERTY (include city agency, where applicable
   PROPERTY DAMAGED (other than vehicles)




   IF NYPD VEHICLE IS INVOLVED:
                                                                                                                                           Shield No.              Tax ID. No.                 Command
                                                            Last Name                                              Rank
    Police Vehicle     -Operator's First Name


                                                                                                                                              Dept. Vehicle No.                        Assigned To What Command
                                Year                                Type of Vehicle           Plate No.
    Make of Vehicle



    Equipment in Use At Time of Accident
                                                                                                                                                                                                         |~1 Headlights
                   Q Siren      Q Horn                  1     | Turret Light                 n 4-Way Flasher             CH High-Level Warning Lights Q Traffic Cones

    ACTIONS OF POLICE VEHICLE
                                                                                                                                        |~1 Complying with Station House Directive
                 Responding to Code Signal
                                                                                                                                           PI Routine Patrol
                Pursuing Violator
                Other (Describe)

                                                                                                                                                                                                                002
                                                                                                                                                                                             Page 2        of
   MV-104AN (7/11)
                                                                                                                                                                                                                btfr
            CasePage
                 2:16-md-02744-DML-DRG
                 'J] '
                     3 of 6 Pages        ECF No. 705-2, PageID.31245 Filed 02/12/21 Page 6 of 10
                                      New York State Departmen                                                                                       t of Motor Vehicles
                             Precinct
                                                                                      POLICE ACCIDENT REPORT (NYC)
                              069                                                                                                                                                                                                                                                           19
                                                                                                                       MV-104AN (7/11)
                             Accident No.                                  Complaint
                              MY- 2 017 -0 69 - 000258 [iNumber
        1
                                                                                                                                            0         AMENDED REPORT                                                                                                                   L
             Accident Date                                                      Day of Week                  MilitaryTime                       No. of             No. injured          No. KiJIed
                     Month                   Day       Year                                                                                  Vehicles.                                                  Not Investigated at Scene 0             Left Scene         Police Photos           20
                 2               15                    2017                 WEDNESDAY                        15:20                              2                   0                      1             Reconstructed I ~1                        I      I        I I YcsPH No
                                                                     VEHICLE
             VEHICLE           -Driver
                                                                                                                                                                  VEHICLE                  BICYCLIST             PEDESTRIAN               OTHER PEDESTRIAN
    2                                                                                                                          State of Uc,                   VEHICLE -Driver
             License ID Number                                                                                                                                                                                                                                       State of Lie.
                                                                                                                                                              License ID Number
             Driver Name -exactly                                                                                                                                                                                                                                                          21
                                                                                                                                                              Driver Name - exactly
             as printed on license
                                                                                                                                                              as printed on license
             Address (include Number & Street)
                                                                                                                                        Apt. No,              Address (Include Number £ Sfreel)
                                                                                                                                                                                                                                                                          Apt. No.

             City or Town
                                                                                       State                  Zip Code                                        City or Town
                                                                                                                                                                                                                                  State                  Zip Code                          22

    3        Date of Birth                                Sex        Unlicensed       No. of                              Public                              Date of Birth
                 Month          Day            Year                                                                                                                                              Sex            Unlicensed    No. of
i                                                                                     Occupants                           Property               i—            Month          Day     Year
                                                                                                                                                                                                                                                               Public
                                                                                                                          Damaged                                                                                             Occupants                        Property
                                                                                                                                                 L—I
             Name-exactly as printed on registration                                                                                                                                                                                                           Damaged
                                                                                                    Sex       Date of Birth                                  Name-exactly as printed on registration
                                                                                                                  Month                                                                                                                   Sex    Date of Birth
                                                                                                                               Day               Year
                                                                                                                                                                                                                                                  Month            Day       Year
             Address (Include Number & Street)
                                                                                                 Apt. No.     Haz.                   Released                Address ( Include Number & Street)
    4                                                                                                                                                                                                                                Apt. No.    Haz.                    { Released        23
                                                                                                              Mat
i                                                                                                                                                                                                                                                Mat.
             City or Town
                                                                                           Slate
                                                                                                              Code
                                                                                                                    Zip Code
                                                                                                                                 1                                                                                                               Code                    i
                                                                                                                                                                                                                                                                         I
                                                                                                                                                             City or Town
                                                                                                                                                                                                                                     State      Zip Code

             Plale Number            '                State of Reg, Vehicle Year & Make                     Vehicle Type                Ins. Coda Plate Mumber                                                                                                                             24
                                                                                                                                                                                               State of Reg. Vehicle Year & Make                Vehicle Type             ins. Code
5
            Ticket/Arrest
1                                                                                                                                                            Ticket/Arrest
            Numberfs)
                                                                                                                                                             Numbers)
            Violation
                                                                                                                                                          Violation
            Seotion(s)
                                                                                                                                                             Sectionfs}
                         Check if involved vehicle is:                                           Check if involved vehicle is:
                                                                                                                                                                               Circle the diagram betow that describes the accident,                                                    25
6                          more than 95 inches wide;                                                                                                                                                                                 or draw your own
1            v a            more than 34 feet long;                                    V
                                                                                                    more than 95 inches wide;
                                                                                                more than 34 feet long;
                                                                                                                                                                               diagram in space #9. Number the vehicles.
             E           ^operated with an overweight permit;                          E
                                                                                                                                                                               Rear End             Left. Turn         Right Angle         Right Tiurn
                                                                                                operated with an overweight permit;                                                                                                                           Head On
             H             operated with an overdimension permit.
             1                 VEHICLE 1 DAMAGE CODES
                                                                                       H      operated with an overdimension permit.                                           ^
                                                                                                                                                                                                   3.
                                                                                                                                                                                                        I'                                 5. ?               7.

7
             D           Box 1 - Point of Impact                       1
                                                                                2      c
                                                                                        1                VEHICLE 2 DAMAGE CODES

                                                                                              Box 1 - Point of Impact                                     1
                                                                                                                                                                               Sideswipe
                                                                                                                                                                               (same direction)
                                                                                                                                                                                                    Left Turn                 I            Right Turn         Sideswipe                 26
             L           Box 2 - Most Damage                                                                                                                                                                                                                  (opposite
1                                                                                      L      Box 2 - Most Damage
             E           Enter up to three                       3     4        5      E      Enter up to three
                                                                                                                                                                                                   o. ^                4.
                                                                                                                                                                                                                                           kJL                8.
                         more Damage Codes                                                                                                  3                            5    ACCIDENT DIAGRAM
             1                                                                                more Damage Codes
                     Vehicle      By
                                                                                              Vehicle        By
                                                                                                                                                                                                                                                                                      "27
                     Towed:
                                                                                              Towed:                                                                                                                                                                                   2
                                 To
                                                                                                             To

                 VEHICLE DAMAGE CODING:                                                                                            3                     «                     DIAGRAM ATTACHED ON                                   SUBSEQUENT PAGE
                                                                                             3
                 1-13. SEE DIAGRAM ON RIGHT.
                                                                                                                                                                               2     SIDE         SWIPE            (SAME DIR)
                     14. UNDERCARRIAGE                           17. DEMOLISHED              a                                     13                                E
                     15. TRAILER                                 16. NO DAMAGE                                                                                                 9.
                     16. OVERTURNED                              19. OTHER                                                                                                                                                                                                              28
                                                                                             1 I                                                               J .                  Cost of repairs to any one vehicle will be more than $1000.
                                                                                                                                                                                                                                                                                       1
                                                                                                               is                  11                    10                   [~| Unknown/Unable to Determine                                    j~~| Yes            |~|No
             Reference Marker                      Coordinates (if available)         P)ace where Accidant Occurred : BRONX
                                                                                                                            CZHWNGS                                                                          NEW YORKQ QUEENS                                 RICHMOND
                                                   Latitude/Northing:
                                         !                                            Road on which accident occurred 97 14 SEAVIEW AVENUE
                                                   40.634033
                                                                                                                                                                                                 {Route Number or Street Name)                                                          29
                                                                                  '   at'1 /intersecting street              ^
                                                   Longitude/Easting:                                                                                                                  (Route Numbar or Street Name)
                                                                                                                                                 s
                                         i         -73.88933                          or 2)
                                                                                                  Feet       Miles    B"                I       IW of
                                                                                                                                                                                     fMileposl. Nearest intersecting Routs Number pr Street
                                                                                                                                                                                                                                            Namel
            Accident Description/Officer's Notes OPERATOR
                                                                                              OF         VEHICLE               1            WAS           PRESUMABLY                       RUN         OVER       BY        HIS    OWN          CAR      DUE         TO      IT         30
            NOT             BEING              IN      PARK.         OPERATOR OF VEHICLE                                       1 WAS                     REMOVED TO BROOKDALE                                       HOSPITAL BY EMS.
            OPERATOR OF VEHICLE                               1 WAS PRONOUNCED DOA IN ER. *****
                                                                                                AMEND DETAILS ***** THIS                                                                                                                                                              uss
            PEDESTRIAN'S                               DEATH OCCURRED ON PRIVATE PROPERTY.                                                                                                                                                                                           COVER
                                                                                                                                                                                                                                                                                      OVE
                                                                                           THE CAUSE OF THE COLLISION WAS                                                                                                                                A
                                                                                                                                                                                                                                                                                      SMFFT

            MECHANICAL                             DEFECT            FROM A MANUFACTURE                                   SAFETY                     RECALL                  THAT WASN'T
                 8               9                          10             11         12           13         14          15                16       17         BY            TO      18
                                                                                                                                                                                                             CORRECTED.                   THIS         PEDESTRIAN
                                                                                                                                                                                                                                                                                      P
A                                                                                                                                                                                                               Names of all involved                         Date of Death Only



I
N

O


E
D
    Officer's Rank
                                                                                                               Tax ID No.                       NCIC No.           Precinct            Post/Sector
            and                                                                                                                                                                                              Reviewing                             Date/Time Reviewed
    Signature W                POM                                                                                                                                                                           Officer

    Print Name                                                                                                  951435                           03030               069                                     SGT        LAUREN J                       02/16/2017 09:53
    in Full    SHELDON                                J    WHITE
                                                                                                                                                                                                             ODESSA


                                                                                                                                                                                                                                                                             003
                                                                                                                                                                                                                                                                             003
            Case 2:16-md-02744-DML-DRG ECF No. 705-2, PageID.31246 Filed 02/12/21 Page 7 of 10
                                                                                                                                                                                                          i .




                                                                                                                   designation on front).
                                              designation of persons killed or injured must correspond with letter
PERSONS KILLED OR INJURED IN ACCIDENT (Letter                                                          First                         M.I.
                                                                                                    M.I.       Last Name
                                                         First
     Last Name

                                                                                                           Address
Address

                                                                                                           Date of Birth                                        Telephone (Area Code)
Date of Birth                                        Telephone (Area Code)                                                         Day                Year
                                                                                                                   Month
          Month          Day              Year                                                                                                                  (           1
                                                     X               !_                             M.I.       Last Name                                            First                                  M.I.
                                                             First
     Last Name

                                                                                                           Address
    Address


                                                                                                           Date of Birth
                                                                                                                                                                Telephone (Area Code)
    Date of Birth                                    Telephone (Area Code)                                                         Day                Year
                                                                                                           .         Month
          Month          Day              Year                                                                                                                              i
                                                     L               1
                                                         First                                     M.I.
    Last Name                                                                                                  Highway Dist. at Scene?       I lYesl I No
                                                                                                               Name:
    Address

                                                                                                                                                                                    Shield No.
                                                     Telephone (Area Code)
    Date of Birth
          Month          Day              Year
                                                     (                )
                                                                                                     , AND VIN.
                                                 IDENTIFICATION CARD, EXPIRATION DATE (IN ALL CASES)
    ENTER INSURANCE POLICY NUMBER FROM INSURANCE
                                                                                                               Vehicle No.
    Vehicle No.
                                                                                                               Expiration Date
    Expiration Date

                                                                                                               VIN
    VIN


    WITNESS (Attach separate sheet, if necessary)                                                                                                                                    Phone
                                                                                                    Address
     Name




     DUPLICATE COPY REQUIRED FOR:
                                                                I"1 Motor Transport Division                         I~1 NYC Taxi & Limousine Comm. Q Other City Agency
     I~1 Dept. of Motor Vehicles                                                                                                                                                (Specify)
                                                 .                        (P.D. vehicle involved)                            (if a Licensed taxi or limousine
           {if anyone is kilied/injured)
                                                                                                                             involved)

     O Office of Comptroller                                    [J Personnel Safety Unit                                     Highway Unit
            (if a City vehicle involved)                                  (if a P.D. vehicle involved)
                                                                                                                                                            Squad member who
                                                                                             notified, if aided person is unidentified, list Missing Person
      NOTIFICATIONS:            (Enter name, address, and relationship of friend or relative
                                                                     n.)
     was notified. In either case, give date and time of notificatio




                                                                                                                                                                       le)
                                                                                                                OWNER OF PROPERTY (include city agency, where applicab
      PROPERTY DAMAGED (other than vehicles)




      IF NYPD VEHICLE IS INVOLVED:
                                                                                                                                         Shield No.          Tax ID. No.               Command
                                                                                                                 Rank
.      Police Vehicle     -Operator's First Name             Last Name


                                                                                                                                            Dept. Vehicle No.                   Assigned To What Command
                                   Year                              Type of Vehicle          Plate No.
       Make of Vehicle



       Equipment in Use At Time of Accident                                                                                                                                                      1   | Headlights
                                                                                          |    1 4-Way Flasher                High-Level Warning Lights CD Traffic Cones
                    | | Siren      Q Horn                |     | Turret Light


       ACTIONS OF POLICE VEHICLE
                                                                                                                                         |~| Complying with Station House Directive
            D Responding to Code Signal
                                                                                                                                         CD Routine Patrol
               Pursuing Violator
            CD Other (Describe)

                                                                                                                                                                                                          004
                                                                                                                                                                                      Page 4         of
      MV-104AN (7/11)
                                                                                                                                                                                                          btfr
           CasePage
                 2:16-md-02744-DML-DRG
                    5 of 6 Pages         ECF No. 705-2, PageID.31247 Filed 02/12/21 Page 8 of 10
                                      New York State Department of Motor Vehicles
                         Precinct                                              POLICE ACCIDENT REPORT (NYC)                                                                                                                                                                            19
                          069                                                                                 MV-104AN (7/11)
                         Accident No.                               Complaint
                          My- 2 017-069-000258                      Number
                                                                                                                                B            AMENDED REPORT
     1
            Accident Date                                              Day of Week                  MrliiaryTi me                  No. of                  No. Injured           No. Killed                                                 Left Scene           Police Photos        20
                  Month              Day      Year                                                                                 Vehicles                                                      Not Investigated at Scene f/1
            2                  15              2017                 WEDNESDAY                        15:20                         2                       0                     1               Reconstructed I      I                                                 Y«[Z] No
                                                              VEHICLE                                                                                   VEHICLE                  BICYCLIST                PEDESTRIAN                  OTHER PEDESTRIAN
            VEHICLE          -Driver
                                                                                                                       State of Lie.              VEHICLE -Driver                                                                                                  j State of Lie.
 2          License ID Number
                                                                                                                                                  License ID Number
                                                                                                                                                                                                                                                                                      21
            Driver Name -exactly
                                                                                                                                                  Driver Name - exactly
            as printed on license
                                                                                                                                                  as printed on license
            Address (Include Number & Street)                                                                              Apt. No.               Address (include Number & Street)                                                                                      Apt. No.


            City or Town                                                        State                Zip Code                                     City or Town                                                                State                    Zip Code                        22


 3          Date of Birth                      Sex            Unlicensed       No. of                           Public                            Date of Birth                        Sax            Unlicensed          No. of                            Public
                 Month        Day      Year                                    Occupants                        Property               i—i
i                                                                                                                                                     Month            Day     Year                                       Occupants                         Property          r—i
                                                                                                                Damaged                l     l
                                                                                                                                                                                                                                                            Damaged           I—I
            Name-exactly as printed on registration                                           Sex     Date of Birth                               Name-exactly as printed on registration                                             Sex       Date of Birth
                                                                                                       Month           Day             Year                                                                                                      Month |         Day          Year

            Address ( Include Number & Street)                                          Apt. No.      Haz.                Released                Address (include Number & Street}                                             Apt. No.        Haz.                    ; Released     23
 4                                                                                                    Mat
                                                                                                                                                                                                                                                Mat,
1                                                                                                     Code                                                                                                                                      Code                    i
            City or Town                                                            Stale                   Zip Code                              City or Town                                                                   State      Zip Code


            Plate Number                      State of Reg.   Vehicle Year Si Make                  Vehicle Type               Ins. Code
                                                                                                                                                                                                                                                                                      24
                                                                                                                                                  Plate Number                        State of Rag. Vehicle Year & Make                     Vehicle Type                Ins. Code
5
            Ticket/Arrest                                                                                                                         Ticket/Arrest
.1
            Numbers)                                                                                                                              Number(s)
            Violation                                                                                                                             Violation
            Section(s)
                                                                                                                                                  Section(s)
                     Check if involved vehicle Is:                                                                                                                                                                                                                                    25
                                                                                            Check if involved vehicle is:                                                Circle the diagram below that describes the accident, or draw your own
 6                     more than 95 inches wide;                                              more than 95 inches wide;
1           V
            E
                     B more than 34 feet long;
                     operated with an overweight permit;
                                                                                 V            more than 34 feet long;
                                                                                                                                                                         diagram in space #9. Number the vehicles,
                                                                                                                                                                         Rear End             Left. Turn        Right Angle              Right Turn       Head On
                                                                                 E            operated with an overweig ht permit;
            H        Doperated with an overdimenslon permit.                     H      operated with an overdlmension permit.
                                                                                                                                                                                              ,+                                                            r.


            C
             I               VEHICLE 1 DAMAGE CODES

                     Box 1 - Point of Impact                    1          2     C
                                                                                    I               VEHICLE 2 DAMAGE CODES
                                                                                                                                                  1                2
                                                                                                                                                                         Sideswipe
                                                                                                                                                                         {same direction)
                                                                                                                                                                                              Left Turn                   I              RfcMTum          Sideswipe                   26
 7                                                                                          Box 1 - Point of Impact                                                                                                                                       {opposite
            L        Box 2 - Most Damage
1
            E        Enter up to three
                                                                                 L      Bdx 2 - Most Damage
                                                                                                                                                                         2.                   0. T              4.                       6. if              8.
                                                      3         4          5     E      Enter up to three                          3              4                5     ACCIDENT DIAGRAM
                     more Damage Codes                                                  more Damage Codes
            1
                                                                                                                                                                                                                                                                                      27
                   Vehicle      By                                                      Vehicle       By
                   Towed:                                                                                                                                                                                                                                                             2
                                                                                        Towed:
                                To                                                                    To

                                                                                                                          *                       a
                                                                                                                                                                         DIAGRAM ATTACHED                             ON SUBSEQUENT                                PAGE
                 VEHICLE DAMAGE CODING:

                 1-13. SEE DIAGRAM ON RIGHT.                                            3/r                      \         I               A—I '                         2     SIDE         SWIPE            (SAME DIR)
                     14. UNDERCARRIAGE                    17, DEMOLISHED                s                                13
                     15. TRAILER                          18, NO DAMAGE                                                                                                  9.
                                                                                                                                                                                                                                                                                      28
                     16. OVERTURNED                       19, OTHER
                                                                                        1                       Z          i               M           J                      Cost of repairs to any one vehicle wil! be more than $1000,                                             1
                                                                                                       12                11                       Id           s         |~| Unknown/Unable to Determine                                        |~| Yes             |       | No
             Reference Marker              Coordinates (if available)           p|ace Where Accident OccurredO BRONXlZlKINGS                                                                        NEW YORKQ QUEENS                                      RICHMOND
                                           Latitude/Northing:
                                                                                Road on which accident occurred 9714 SEAVIEW AVENUE
                                              40.634033                                                                                                                                     (Route Number or Street Name)                                                             29

                                                                                at 1 ) intersecting street
                                           Longitude/Easting:                                                                                                                    (Route Number or Street Name}
                                                                                                                                            S
                                              -73.88933                         or2)
                                                                                             Feet     Miles
                                                                                                               Be              I           I W of-
                                                                                                                                                                               (Mileoost. Nearest Intersecting Route Number or Street Name!
           Accident Description/Officer's Notes PASSED                              AWAY            THE       DAY        AFTER                    THE              COLLISION.                  THIS         REPORT              SHOULD                 BE        AMENDED              30
            AND          THE         FATALITY              SHOULD              BE       FREELATED.

                                                                                                                                                                                                                                                                                      USE
                                                                                                                                                                                                                                                                                     COVER
                                                                                                                                                                                                                                                                                      0VE
                                                                                                                                                                                                                                                                                     SHEET




                 8              9                    10              11         12            13
                                                                                                                                                                                                                                                                                      P
                                                                                                        14          15             16            17     BY               TO     18                         Names of all involved                             Date of Death Only
 A



 I
 N

 O


 E
 D
         Officer's Rank                                                                                    Tax ID No.                      NCIC No. Precinct                      Post/Sector         Reviewing                                        Date/Time Reviewed
             and
                                                                                                                                                                                                      Officer
         Signature             POM
                                                                                                            951435                          03030                  069                                    SGT        LAUREN                            02/16/2017                  09:53
         Print Name                                                                                                                                                                                                                         J
         in Full    SHELDON                    J WHITE                                                                                                                                                 ODESSA



                                                                                                                                                                                                                                                                            005
                                                                                                                                                                                                                                                                            005
         Case 2:16-md-02744-DML-DRG ECF No. 705-2, PageID.31248 Filed 02/12/21 Page 9 of 10
                                                                                                                                          ^
PERSONS KILLED OR INJURED IN ACCIDENT (Letter designation of persons killed or injured must correspond with letter designation on front).
                                                        . First                           M.I.     Last Name                                              First                               M.I.
     Last Name


Address                                                                                          Address



                                                Telephone (Area Code)                            Date of Birth                                        Telephone (Area Code)
Date of Birth
                                                                                                         Month          Day               Year
         Month          Day             Year
                                                <                 )                                                                                   (           >
                                                         First                           M.I.      Last Name                                              First                               M.I.
     Last Name


                                                                                                 Address
Address



                                                Telephone (Area Code)                            Date of Birth                                        Telephone (Area Code)
ate of Birth
                                                                                                         Month          Day               Year
         Month         ~Di7             Year
                                                                                                                                                     i            1
                                                I                 1
 Last Name                                              First                            M,l.
                                                                                                 Highway Dist, at Scene?          QVesQ No
                                                                                                   Name:
Address


                                                Telephone (Area Code)                                                                                                     Shield No.
 Date of Birth
         Month          Day             Year
                                                (                 >

 ENTER INSURANCE POLICY NUMBER FROM INSURANCE IDENTIFICATION CARD, EXPIRATION DATE (IN ALL CASES), AND VIN.

 Vehicle No.                                                                                     Vehicle No.


 Expiration Date                                                                                   Expiration Date

 VIN                                                                                               VIN


 WITNESS (Attach separate sheet, if necessary)
                                                                                         Address                                                                          Phone
 Name




 DUPLICATE COPY REQUIRED FOR:

 I     I Dept. of Motor Vehicles                           [~l Motor Transport Division                          NYC Taxi & Limousine Comm.                           Other City Agency
         (if anyone is killed/injured)                            (P.D. vehicle involved)                        (if a Licensed taxi or limousine                     (Specify)
                                                                                                                 involved)

 PI Office of Comptroller                                  I"! Personnel Safety Unit                             Highway Unit
         (if a City vehicle involved)                             (if a P.D. vehicle involved)

 NOTIFICATIONS:               (Enter name, address, and relationship of friend or relative notified. If aided person is unidentified, list Missing Person Squad member who
 was notified. In either case, give date and time of notification.)




     PROPERTY DAMAGED (other than vehicles)                                                        OWNER OF PROPERTY (include city agency, where applicable)




     IF NYPD VEHICLE IS INVOLVED:
                                                        Last Name                                   Rank                     Shield No.          Tax ID. No.                Command
     Police Vehicle    -Operator's First Name



                                                              Type of Vehicle     Plate No.                                    Dept. Vehicle No.                  Assigned To What Command
     Make of Vehicle             Year



     Equipment in Use At Time of Accident
                                                    1    [ Turret Light          |~~| 4-way Flasher        D High-level Warning Lights Q Traffic Cones                             |~| Headlights
                  |~| Siren      Q Horn

     ACTIONS OF POLICE VEHICLE
                                                                                                                         |~| Complying with Station House Directive
              Responding to Code Signal
              Pursuing Violator                                                                                          Q Routine Patrol

             Other (Describe)


                                                                                                                                                                                          006
                                                                                                                                                                          Page s       of 5
 MV-104AN (7/11)
                                                                                                                                                                                          0O6
Case 2:16-md-02744-DML-DRG ECF No. 705-2, PageID.31249 Filed 02/12/21 Page 10 of 10

    Side Swipe (same dir) : MV-201 7-069-000258

    Reporting Officer : POM SHELDON J WHITE

    Reviewing Officer : SGT LAUREN J ODESSA Reviewed Date : 02/16/2017 09:53




                               Vehicle 2




                                                                                007
                                                                                007
